IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-51126
                         Conference Calendar



JOE MARTINEZ BUSTAMANTE, JR.,

                                          Plaintiff-Appellant,

versus

PATRICK B. MORAN,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-99-CV-994-HG
                       --------------------
                           June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Joe Martinez Bustamante, Jr., appeals the district court’s

dismissal of this civil action for lack of subject-matter

jurisdiction.   Bustamante sued his former court-appointed

attorney, alleging malpractice, negligence, and intentional

infliction of emotional distress.   He argues that the district

court’s dismissal was error because he sought in excess of

$75,000, the jurisdictional amount required to invoke diversity

jurisdiction; he alternatively argues that his claims presented a

federal question.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-51126
                                 -2-

     Bustamante has not demonstrated any error on the district

court’s part.    Diversity jurisdiction does not exist because both

he and Moran are residents of Texas, and his state-law tort

claims do not implicate a federal question.    See 28 U.S.C.

§§ 1331 and 1332.    His argument that federal-question

jurisdiction existed because his claims arose out of counsel’s

ineffective assistance, in violation of the Sixth Amendment, is

facially without merit.    Accordingly, the district court did not

err in sua sponte dismissing the lawsuit.     See Fed. R. Civ. P.

12(h)(3).    The instant appeal is frivolous and is therefore

DISMISSED.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.